ORDER

PER CURIAM.
John Bevineau appeals the judgment entered upon his conviction by a jury for second degree murder and armed criminal action. He was sentenced to life in prison and a consecutive term of ten years.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).